DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/22/2021.  As directed by the amendment: claim 1 has been amended, claims 3-4 have been canceled and claims 9-10, 15-20 are withdrawn.  Thus, claims 1-2, 5-8, 11-14 are presently pending in the application.
Response to Arguments
The amendment to claim 1 to further include the stent is a self-expanding stent has overcome the previous 102 rejections over Porter et al. However, upon further consider, a new grounds of rejection has been introduced in this second NON-FINAL under 103 Porter et al. in view of Escano et al.
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-8, a person of ordinary skill in the art would not combine the medical device of Escano with the first and second conduit of Porter. Applicant further argues Escano discloses a medical device for repairing or supporting a lumen through intraluminal deployment, wherein the medical device of Escano is deployed within the lumen of a vessel. Escano, therefore appears not to contemplate extravascular access. The examiner respectfully disagrees. Escano discloses a first conduit 12, a second conduit 16 and an expandable meshed connector (e.g. stent, see Escano Figures 1-3) coupled to the conduit (column 3, lines 1-20). Escano further discloses the first and second conduits are formed from PTFE (column 4, lines 45-55). The structural configuration of Escano is analogous to Porter’s .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. U.S. Publication 2006/0064159 in view of Escano et al. U.S. Patent 6,786,919.

    PNG
    media_image1.png
    246
    726
    media_image1.png
    Greyscale

Regarding Claim 1, Porter et al. discloses a vascular access system (abstract and paragraphs [0003], [0008] and [0060-0061]), comprising a first conduit 12 comprising a second central end; a second conduit 14 comprising a first central end; and an expandable stent 2 (paragraph [0077] describes the connector 2 as being formed of expandable materials such as  stainless steel, wherein applicants disclosure discloses the expandable stent may be made from steel, see applicant’s specification paragraph [0043] and absent any claimed structure the meshed material constitutes a “stent”) configured to be deployed to couple to the second central end of the first conduit and to the first central end of the second conduit (as seen in Figure 2A-2B), wherein in an expanded configuration, a first portion of the expandable stent is disposed within the second central end of the first conduit and a second portion of the expandable stent is disposed within the first central end of the second conduit (as seen in Figure 2B, the conduit 12 is disposed within an end of the stent 44 and conduit 14 is disposed within and end of the stent However, Porter et al. does not expressly disclose the connector (meshed “stent”) is self-expandable. Escano et al. teaches a vascular system in the same field of endeavor comprising: a first conduit 12 comprising a second central end; a second conduit 16 comprising a first central end; and an expandable stent 20 (column 2, lines 40-65) there between and joined to the conduits (as seen in Figures 1, 3-6), wherein the stent 20 is self-expanding (column 1, lines 58-67 and column 2, lines 19-45 and column 3, lines 22-26) for the purpose of having a meshed structure that can retain patency of the lumen without causing additional trauma (column 2, lines 4-17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Porter’s stent to be a self-expanding stent as taught by Escano et al. for the purpose of having a meshed structure that can retain patency of the lumen without causing additional trauma.
Regarding Claim 2, Porter et al. discloses wherein the expandable stent 2 is coupled to the first conduit 12 before being deployed to couple to the second conduit (as seen in Figures 2A-2B and paragraphs [0007],3 [0078-0081]).
Regarding Claim 5, Porter et al. discloses wherein either the stent or the stent coupled to the first conduit is configured for delivery through a lumen of a deployment device (abstract and paragraphs [0010] and [0138]).
Regarding Claim 6, Porter et al. discloses wherein the first conduit, the second conduit, or the stent comprise a fibrous polymer (paragraphs [0064], [0077], [0088], [0095] and [0106]).
Regarding Claim 7, Porter et al. discloses wherein one or both of the first conduit and the second conduit comprise a puncturable and self-sealing wall material such that the wall 
Regarding Claim 8, Porter et al. discloses wherein the expandable stent is pre-coupled to either the first conduit (as seen in Figure 2A and paragraphs [0004], [0007], and [0187]).
Regarding Claim 11, Porter et al. discloses comprising a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent to a patient when the vascular access system is implanted within the patient (paragraphs [0077], [0103-0104] and [0180]).
Regarding Claim 12, Porter et al. discloses wherein the expandable stent is configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit (paragraphs [0077-0081]).
Regarding Claim 13, Porter et al. discloses, wherein the length of the expandable stent is sufficient to maintain the position the expandable stent was deployed in the first conduit and the second conduit (as seen in Figures 2A-2B and paragraphs [0077-0080]).
Claim(s) 1-2, 5-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escano et al. U.S. Patent 6,786,919 in view of Porter U.S. Publication 2006/0064159.
Regarding Claim 1, Escano et al. discloses a vascular access system, comprising: a first conduit 12 comprising a second central end; a second conduit 16 comprising a first central end; and an expandable stent 20 (column 2, lines 40-65) that is self-expanding (column 1, lines 58-67 and column 2, lines 19-45 and column 3, lines 22-26). Escano et al further discloses the device is However, Escano et al. does not expressly disclose the one or both of the first conduit and the second conduit is configured to be accessed extravascularly for hemodialysis. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a meshed connector 2 there between and joined to the graft portions (see Figure 2B, paragraph [0007] and [0062]), wherein the system is designed for hemodialysis access to mitigate localized stenosis and intimal hyperplasia (paragraph [0061]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s system to be used for hemodialysis access as taught by Porter et al. for the purpose of mitigating localized stenosis and intimal hyperplasia and provide a device that allows for needle access to a blood pathway (Porter, paragraphs [0004] and [0061]). Both Escano and Porter discloses a device having two graft components and a meshed connector there 
Regarding Claim 2, Escano et al. discloses wherein the expandable stent 20 is coupled to the first conduit before being deployed to couple to the second conduit (claim 1 discloses a first cuff is attached to the first end and then a second cuff is attached to the second end of device).
Regarding Claim 5, Escano et al. discloses wherein the stent coupled to the first conduit 30 is configured for delivery through a lumen of a deployment device (column 2, lines 40-67).
Regarding Claim 6, Escano et al. discloses wherein the first conduit 12 comprise a fibrous polymer (Escano et al. discloses the cuffs are formed of ePTFE, see column 4, lines 45-55). 
Regarding Claim 7, Escano et al. discloses wherein one or both of the first and second conduit are formed from PTFE or equivalent polymer flexible materials (column 4, lines 45-50). However, Escano et al. does not expressly disclose wherein one or both of the first conduit and the second conduit comprise a puncturable and self-sealing wall material such that the wall material may be punctured by insertion of a needle and then reseal upon withdrawal of the needle. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a stent 2 (formed from expandable materials, such as nickel alloy, stainless steel, titanium alloy, see paragraph [0077]) there between, wherein one or both of the first conduit 12 and the second conduit 14 is formed from a polymer such as PTFE (paragraphs [0064], [0104]) and comprise of a puncturable and self-sealing wall material such that the wall material may be punctured by insertion of a needle and then reseal upon withdrawal of the needle (paragraphs [0004-0006], [0063], [0084], [0095], [0098] and [0160]) for the purpose of allowing dialysis to be performed immediately after 
Regarding Claim 8, Escano et al. discloses the expandable stent is pre-coupled (this limitation is a product by process limitation) to either the first or second conduit (Escano et al. discloses the cuff covers the end of the braided/meshed structure by encasing it in an annular space forming a channel, wherein a polyester suture can be used to attach the graft to the stent (column 2, lines 30-57). 
Regarding Claim 11, Escano et al. does note expressly disclose a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent to a patient when the vascular access system is implanted within the patient. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a stent 2 there between, wherein a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the 
Regarding Claim 12, Escano et al. the expandable stent is configured to maintain the position the expandable stent was deployed in the first and second conduit (column 2, lines 30-57 and column 4, lines 45-55).
Regarding Claim 13, Escano et al. does not expressly disclose wherein a length of the expandable stent is sufficient to maintain the position the expandable stent was deployed in the first conduit and the second conduit. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a stent 2 there between, wherein the stent comprises a length sufficient to maintain the position of the stent and place a radially inward force on the conduits and increase the resistance to separation from the stent (paragraph [0078]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s mesh connector to further include a length sufficient as taught by Porter et al. to place a radially inward force on the conduit on the conduits and increase the resistance to separation from the stent.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escano et al. U.S. Patent 6,786,919 in view of Porter U.S. Publication 2006/0064159 as applied in the claim rejection above and further in view of Kerr U.S. Publication 2003/0009212.
Regarding Claim 14, Escano et al. does not expressly disclose wherein the expandable stent comprises anchors configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit. Kerr teaches a vascular access system (as seen in Figures 1-6 and abstract and paragraphs [0013-0016]) comprising a first conduit 12 (paragraphs [0045-0047]) and an expandable stent 20 in combination configured to be deployed to couple to the first conduit 12 (as seen in Figure 6 and paragraphs [0049-0050]).  wherein in an expanded configuration, a first portion of the expandable stent 20 is disposed within the first conduit 12 (as seen in Figure 3 and paragraphs [0017] and [0044]), such that there is a continuous lumen from the first conduit and the expandable stent 20 (as seen in Figures 1 and 6). Kerr further teaches the expandable stent 20 further includes anchors 28 (as seen in Figure 5) to form an alternative end-to-end connection between the tubular conduit 12 and the stent 20, the anchors function as a fixation device to ensure engagement with portions of the tubular graft adjacent the upstream end (paragraph [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s stent to further include anchors as taught by Kerr for the purpose of forming an alternative end-to-end connection, wherein the anchors function as a fixation device to ensure engagement with portions of the tubular graft adjacent the upstream end.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter U.S. Publication 2006/0064159 in view of Escano et al. U.S. Patent 6,786,919 as applied in the claim rejection above and further in view of Kerr U.S. Publication 2003/0009212.
Regarding Claim 14, Porter et al. does not expressly disclose wherein the expandable stent comprises anchors configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit. Kerr teaches a vascular access 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 9 am – 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774